DETAILED ACTION
Responsive to the Preliminary Amendment filed January 21, 2020. Claims 15 and 16 were amended. Claims 1-16 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of identifying objects and generating a display based on the identified objects. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
1. A central control method, comprising: 
obtaining identifications, locations and states of objects in a port; 
generating and displaying a port electronic map based on the identifications, locations, and states of the objects; and
 displaying, upon detecting that an object in the port electronic map is being operated, the identification, location, and/or state of the operated object (see at least paragraphs.  

The claim is directed to a method, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless it: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of identifying objects and generating a display based on the identified objects, which is an abstract idea that falls under the Mental Processes grouping (Prong one: YES, recites an abstract idea). 
The October 2019 Update explains on pages 7-8 that claims do recite a mental process when the claim limitations can practically be performed in the human mind. Examples of claims that recite mental processes include Electric Power Group, LLC which was directed to collection information, analyzing it, and displaying certain results of the collection and analysis and Classen which was directed to collecting and comparing known information. The courts have also found that claims that require a generic computer may still recite a mental process even though the limitations are not performed entirely in the human mind (page 8 of the October 2019 Update).  The Applicant’s specification does not provide any indication that the additional elements are anything other than a generic, off-the-shelf computer
The claims recite displaying on an electronic map. However this step is post solution activity that merely displays the collected data to the user. Furthermore the use of the electronic map amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. It is alsoEmploying well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the Appellant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, 
The claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05). 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The Applicant’s specification does not provide any indication that any recitation of additional elements such as a computing device would be anything more than a generic, off-the-shelf computer (see at least pages 24-25 of the Applicant’s disclosure).
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken 
Regarding computer functions, MPEP 2106.05(d)(II) states:  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 

vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a computer readable storage medium. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the claim is directed to a system or a method. The preamble recites a central control system but the body of the claim is directed to method steps. Clarification is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kezeu (US 2015/024769). 
As per claim 1, Kezeu teaches a central control method, comprising: 
obtaining identifications, locations and states of objects in a port; generating and displaying a port electronic map based on the identifications, locations, and states of the objects; and displaying, upon detecting that an object in the port electronic map is being operated, the identification, location, and/or state of the operated object (see at least paragraphs [0005, 0042], figs 7-9).  
As per claim 2, Kezeu teaches wherein the objects comprise port machinery apparatuses, infrastructures, and unmanned vehicles (see at least paragraph [0005]).   
As per claim 3, Kezeu teaches wherein the port machinery apparatuses comprise one or more of: reach stackers, empty container handling lift trucks, forklifts, port tire cranes, grabbers, overhead (non-functional descriptive language, however, see at least paragraph [0036], figs 7-9), the states of each port machinery apparatus comprise: whether its communication is disconnected, whether it is working, and/or whether it is malfunctioning (non-functional descriptive language, however, see at least paragraphs [0005, 0042]) , the infrastructures comprise one or more of: roads, wharfs, container areas, power supply lines, network transmission lines, water supply pipes, fuel supply pipes, natural gas transmission pipes, or gas transmission pipes in the port, the states of each infrastructure comprise: whether its communication is disconnected, whether it is available, and/or whether it is malfunctioning, and the states of each unmanned vehicle comprise one or more of: a driving mode, a traveling speed, an engine rotation speed, or a remaining fuel amount non-functional descriptive language, however, see at least paragraphs [0033, 0036, 0040]) .  
As per claim 4, Kezeu teaches wherein said generating and displaying the port electronic map based on the identifications, locations, and states of the objects comprises: changing a display type of an icon representing an object in the port electronic map when the state of the object changes (see at least fig 9).  
As per claim 5, Kezeu teaches providing a management interface for each type of objects, for displaying the identification, location, and/or state of each object of the type (see at least figs 6-9).    
As per claim 6, Kezeu teaches displaying, upon detecting that the object in the port electronic map is being operated, the management interface in a pop-up window with the port electronic map as a background (see at least fig 9).    
As per claim 7, Kezeu teaches obtaining a state of an electronic device mounted on each object, and displaying the state of the electronic device in the management interface corresponding to the object (see at least paragraphs [0005, 0042], figs 7-9)
As per claim 8, Kezeu teaches receiving a logistics distribution task, and scheduling an unmanned vehicle to execute the logistics distribution task (see at least paragraph [0005]).   
As per claim 9, Kezeu teaches planning a travel route for the unmanned vehicle executing the logistics distribution task (see at least paragraph [0005]).     
As per claim 10, Kezeu teaches displaying the travel route for the unmanned vehicle in the port electronic map when the operated object is the unmanned vehicle executing the logistics distribution task (see at least paragraph [0005]).   
As per claim 11, Kezeu teaches extracting detailed information of the logistics distribution task, and providing a task management interface for displaying the detailed information, wherein the detailed information comprises one or more of: a task number, a task type, a goods number, a goods type, loading and unloading addresses, and the identification of the unmanned vehicle executing the logistics distribution task (see at least fig 6-9).  
As per claim 12, Kezeu teaches determining an execution progress of the logistics distribution task based on the location and state of the unmanned vehicle executing the logistics distribution task, and displaying the execution progress in the task management interface (see at least fig 6-9).    
As per claim 13, Kezeu teaches obtaining a number of goods carried by the unmanned vehicle executing the logistics distribution task, and displaying the identification of the unmanned vehicle in association with the number of goods carried by the unmanned vehicle in the task management interface (see at least fig 6-9). 
As per claim 14, Kezeu teaches calculating time required for completing the logistics distribution task based on a travel route, a location, and a traveling speed of the unmanned vehicle, and displaying the time in the task management interface (see at least paragraph [0005]).     
Claims 15-16 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/               Primary Examiner, Art Unit 3661